IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                           NO. WR-70,616-08



                     EX PARTE TRENTON LE TROY JACKSON, Applicant



                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 981891D IN THE 185TH DISTRICT COURT
                                FROM HARRIS COUNTY



        Per curiam.

                                               OR D ER

        Applicant was convicted of murder and sentenced to life imprisonment. The Fourteenth Court of

Appeals affirmed his conviction. Jackson v. State, No. 14-04-00377-CR (Tex. App.—Houston [14th

Dist.] Oct. 6, 2005) (not designated for publication). Applicant filed this application for a writ of habeas

corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX. CODE CRIM .

PROC. art. 11.07.

        On December 18, 2019, we denied this application without written order. Before the application

was denied, Applicant filed a motion to abate in this Court, so that he could file amended or supplemental
                                                                                                               2

grounds in the trial court. We now withdraw on our own motion our previous disposition of this application

and hold the application, so that Applicant can file amended or supplemental grounds in the trial court. He

shall file his grounds within thirty days of the date of this order. No extensions will be granted. The District

Clerk shall immediately forward to this Court any amended or supplemental grounds that Applicant files.

Finally, Applicant’s motion to abate is dismissed.




Filed:         September 16, 2020
Do not publish